DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/026,148, was filed on Sept. 18, 2020, and does not claim foreign priority or domestic benefit to any other application. The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of March 24, 2022.
Claims 1-20 are pending, of which claims 1, 11, and 19 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on Sept. 18, 2020 and March 4, 2022 has been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed “computer readable storage medium” is sufficiently broad to encompass a “transitory computer readable medium”. 
However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007). 
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The abstract idea in independent claim 11 (which is representative of independent claims 1, 11, and 19) are shown in regular font.  The non-abstract elements of independent claim 11 are underlined:
11. A system comprising: 
a processor; and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to: 
identify a plurality of liability events of an asset, wherein the plurality of liability events impacts an economic liability of the asset and different subsets of the plurality of liability events chain together in different causal timelines of the asset; 
identify a group of liability events to exclude from analysis based on a likelihood of the group of liability events impacting the economic liability being lower than a threshold; 
analyze remaining liability events; and 
identify, from the analysis, a causal timeline of liability events that has a least amount of economic liability.

The non-abstract elements of independent claim 11 consist of “a processor” and “a memory in communication with the processor”.  
Independent claims 1 and 19 recite fewer non-abstract features than independent claim 11. 
This judicial exception (i.e. abstract idea) is not integrated into a practical application because claim 11 amounts to adding the words "apply it" (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  This applies to independent claims 1 and 19 as well.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the final step of the independent claims is to “identify, from the analysis, a causal timeline of liability events that has a least amount of economic activity.”  There is not even an “outputting” step recited in the independent claims.
All dependent claims are rejected by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea.
While dependent claims 10 and 18 recite “providing a recommendation to a user via a user interface in response to the liability score satisfying the pre-determined risk threshold” (emphasis added), this claimed feature is merely a step of outputting non-functional descriptive material to the user, claimed at high level of generality equivalent to “apply it”, which consists of computer functions recognized by the court decisions listed in MPEP § 2106.05(d) as being “well-understood, routine, conventional”.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0081445 A1 to Stetson et al. (“Stetson”.  Eff. Filed on Sep. 10, 2018.  Published on Mar, 12, 2020) in view of US 11,301,730 B2 to Yadav (“Yadav”.  Eff. Filed on Sept. 28, 2018.  Published on April 12, 2022).
In regards to claim 1,
1. A computer-implemented method comprising:

identifying a plurality of liability events of an asset, wherein the plurality of liability events impacts an economic liability of the asset and different subsets of the plurality of liability events chain together in different causal timelines of the asset;

(See Stetson, para. [0083]: “One of the many applications of the graph-based systems and methods described herein is the ability to understand risk at a more fundamental level. In any complex system, of the most useful things to understand is risk. For example, in commercial domains such as insurance, it may no longer be sufficient to understand risk via the statistics of historical events. Rather, it is now desirable that many sources of risk be understood before they ever occur. Risk can be assigned to nodes in a knowledge graph, where each node represents a scenario and/or class of scenarios. In some embodiments, risk assumptions can be automatically propagated through the graph. Knowledge graphs that encode risk can be converted into manifolds for easier comprehension, and can be used to identify and/or create training data sets that more accurately capture risk profiles for use in AI training. In a variety of embodiments, manifolds can also be projected onto 2-D representations for easier user comprehension. Systems for interfacing with graphs and performing processes similar to those described above are discussed below.”)

(See Stetson, para. [0144]: “In a variety of embodiments, the underlying events making up a scenario will be linked to those scenarios via edges in the larger knowledge graph, and can be used for determining the feature set used to calculate similarity between scenarios. In situations where a knowledge graph contains both the features of scenarios and the manifold connecting all scenarios, the features used to calculate the similarity between scenarios can be established by integrating first order nodes connected to the scenarios, first order weights of those connections, and higher order nodes and weights branching out from there. In various embodiments, traversing the manifold can provide access to the underlying data, by traversing into first and higher-order weights branching out from in the manifold, while also maintaining the efficient traversal of the training data set provided by the manifold.”)

identifying a group of the plurality of liability events … based on a likelihood of the group of liability events impacting the economic liability being lower than a threshold;

(See Stetson, para. [0183]: “In cases where focus should be directed to large outliers, measures for outlying data can include, but are not limited to: the Mahalonobis distance, defined over graph localities; the distance normalized by standard deviation exceeding a predefined threshold; and/or any other outliner and/or anomaly detection algorithm as appropriate to the requirements of specific applications of embodiments of the invention. In numerous embodiments, the largest outliers can be actively surfaced and presented for the user. In cases where the graph database is not tractable on a single computing stack, graph crawlers can be provided with local rule sets to navigate the network and surface topics of interest.”)

analyzing remaining liability events; and

identifying, from the analysis, a causal timeline of liability events that has a least amount of economic liability.

(See Stetson, para. [0163]: “Dimensional data structures, as discussed herein, can execute operations with high computational efficiency. In numerous embodiments, a large number of dimensional queries and/or other operations may complete in time proportional to the subset of data points sought in the query, rather than the total number of candidates. Due to the graph structure created using dimensional data structures, many common operations are highly optimized. For example, minimum and maximum values in the data set are stored in the first and final bins, respectively; the closest value to a given value (and the corresponding underlying address) can be found by looking up that value in the dimensional table, and then iterating up or down one index; the mean, standard deviation, kurtosis, and other statistics of the distribution of the data can be calculated on the first pass through the data and updated quickly on every insertion and removal of data; and all data points in a window or range in constant time can be collected, simply by aggregating all the bins corresponding to the beginning of that window up to the end.”)

However, under a conservative interpretation of Stetson, it could be argued that Stetson does not explicitly teach the underlined portions below:
identifying a group of the plurality of liability events to exclude from analysis based on a likelihood of the group of liability events impacting the economic liability being lower than a threshold;

(See Yadav, col. 2, lines 56 to 63: “labeling, based on the determined sensitivity scores, a data point having a sensitivity score greater than a preset threshold score value as an outlier of the digitized text corpus and removing the outlier from the digitized text corpus; and providing a first parameter of the digitized text corpus by analyzing the removed outlier or a second parameter of the digitized text corpus by analyzing data points without the outlier.”)

(See Yadav, col. 4, lines 31 to 36: “Outliers can be isolated data points that do not fit well to the general data distribution, and the outlierness of a given data point within a set may represent a degree of deviation of that data point from the general data distribution. Outlierness may provide a quantitative measurement of how far a given data point strays from the rest of the data in a set.”)

(See Yadav, col. 4, lines 37 to 45: “Disclosed embodiments may relate to a clustering step for identifying latent factors, automatic topic extraction, filtering, and fast information retrieval. Techniques used for the clustering can be adversely affected by outliers, which may dramatically change the outcome of the clustering. Therefore, disclose embodiments may improve on prior systems by accurately and efficiently detecting and removing the outliers from a dataset to obtain an accurate and consistent clustering results.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for graph-based AI training, as taught by Stetson above, with a method for detecting and removing outliers using sensitivity score, as further taught by Yadav above, because “Outliers and anomalies (hereinafter collectively called as “outliers”) appear in various steps of processing a dataset (e.g., a text corpus), which can significantly reduce the accuracy of computerized processing. For example, outlier entries in a dataset may skew average results or prevent the identification of an otherwise prevalent trend. Therefore, outliers in a dataset may result in less-usable computational results.” (See Yadav, col.1, lines 29-36).  
In regards to claim 2,
2. The computer-implemented method of claim 1, further comprising:

identifying, from the analysis, liability scores of each of the different causal timelines of the asset that do not include the group of liability events; and

 (See Stetson, para. [0099]: “In many embodiments, once a graph has been created that encodes risk scenarios, the work of calculating the risk of any particular scenario can be performed. In many embodiments, a risk metric R representing the risk of an agent operating in an arbitrary scenario can be calculated according to:  R=Σ(R node *P node).”

(See Stetson, para. [0100]: “In numerous embodiments, as calculated above, the risk metric R is a frequentist formulation where the risk of the whole system is equal to the weighted sum of the risks of the independent parts. In various embodiments, Rnode is one of two things: the risk expected only from the agent or system being assessed (a “posterior”), or the sense of a risk expected across all possible agents or systems in a given scenario (a “prior”), which is referred to specifically as R0,node. Pnode then represents the probability of the scenario.”)

determining, by weighing each of the liability scores, a total economic liability of the asset.

(See Stetson, para. [0098]: “The encoding of any of the above data types to form a unified representation of knowledge. In numerous embodiments, the leaf nodes in a graph limited to being a tree structure can be made to represent independent risk scenarios which can be summed to get the risk for the entire system.”)

In regards to claim 3, 
3. The computer-implemented method of claim 1, further comprising generating a polynomial lattice of the plurality of liability events to reflect the different causal timelines.

The Examiner interprets that Stetson’s “manifold” reads upon the claimed “polynomial lattice”.

(See Stetson, para. [0083]: “Knowledge graphs that encode risk can be converted into manifolds for easier comprehension, and can be used to identify and/or create training data sets that more accurately capture risk profiles for use in AI training. In a variety of embodiments, manifolds can also be projected onto 2-D representations for easier user comprehension. Systems for interfacing with graphs and performing processes similar to those described above are discussed below.”)

(See Stetson, para. [0096]: “Turning now to FIG. 3, translation between knowledge graph structures that encode risk in accordance with an embodiment of the invention is illustrated. As shown, a manifold (left, shown as a 2-D projection) can be transformed via a transformation T into a DAG. The DAG can be combined with other data sources to, for example, increase the interpretability of the knowledge graph (as discussed herein), and further transformed into a tree structure (right). In numerous embodiments, transformations can be performed in reverse. In a variety of embodiments, despite successive transformations on the graph structure and/or incorporations of additional data to the graph, nodes in any arbitrary representation can be mapped directly back onto parameters from the input data. As one of ordinary skill in the art can appreciate, the order of graph transformations from a manifold to DAG to tree is merely illustrative, and is not an enforced set of transformations. Indeed, any number of different transformations can be applied as appropriate to the requirements of specific applications of embodiments of the invention.”)

(See Stetson, para. [0180]: “By way of example, if I is a tree or directed acyclic graph (DAG), then the class of insight can be encoded in the header nodes, and the supporting data of the insight can be encoded in the leaf or child nodes. In numerous embodiments, a known unknown would only be encoded in nodes at one level of hierarchy, whereas an unknown unknown would contain additional levels of hierarchy, where the number of levels would determine the extent of the unknown-ness. In some embodiments, if a directed acyclic graph were being used, a situation can arise in which the user found an “unknown known.” That is, a 2nd-order result which might have otherwise been an unknown unknown, but which is also part of a knowledge graph that the user already had command of, such that the user realizes that he/she already knew the answer.”)

In regards to claim 4,
4. The computer-implemented method of claim 3, wherein the analysis includes removing a branch of the polynomial lattice that starts with one of the group of liability events. 

Stetson discloses the existence of branches.

(See Stetson, para. [0144]: “In a variety of embodiments, the underlying events making up a scenario will be linked to those scenarios via edges in the larger knowledge graph, and can be used for determining the feature set used to calculate similarity between scenarios. In situations where a knowledge graph contains both the features of scenarios and the manifold connecting all scenarios, the features used to calculate the similarity between scenarios can be established by integrating first order nodes connected to the scenarios, first order weights of those connections, and higher order nodes and weights branching out from there. In various embodiments, traversing the manifold can provide access to the underlying data, by traversing into first and higher-order weights branching out from in the manifold, while also maintaining the efficient traversal of the training data set provided by the manifold.”)

Yadav discloses removing a “clustering” of outliers.

(See Yadav, col.4, lines 37-45: “Disclosed embodiments may relate to a clustering step for identifying latent factors, automatic topic extraction, filtering, and fast information retrieval. Techniques used for the clustering can be adversely affected by outliers, which may dramatically change the outcome of the clustering. Therefore, disclose embodiments may improve on prior systems by accurately and efficiently detecting and removing the outliers from a dataset to obtain an accurate and consistent clustering results.”)

The motivation to combine the teachings of Stetson and Yadav is provided in independent claim 1.




In regards to claim 5, Stetson discloses:
5. The computer-implemented method of claim 4, wherein every liability event of the branch is of a same type of liability event.

(See Stetson, para. [0144]: “In a variety of embodiments, the underlying events making up a scenario will be linked to those scenarios via edges in the larger knowledge graph, and can be used for determining the feature set used to calculate similarity between scenarios. In situations where a knowledge graph contains both the features of scenarios and the manifold connecting all scenarios, the features used to calculate the similarity between scenarios can be established by integrating first order nodes connected to the scenarios, first order weights of those connections, and higher order nodes and weights branching out from there. In various embodiments, traversing the manifold can provide access to the underlying data, by traversing into first and higher-order weights branching out from in the manifold, while also maintaining the efficient traversal of the training data set provided by the manifold.”)

The Examiner interprets that the claimed features are an intended use of the graph and nodes.

In regards to claim 6, Stetson discloses:
6. The computer-implemented method of claim 1, wherein the identifying the group of liability events includes identifying that each of the group of liability events relates to a single variable.

(See Stetson, para. [0144]: “In a variety of embodiments, the underlying events making up a scenario will be linked to those scenarios via edges in the larger knowledge graph, and can be used for determining the feature set used to calculate similarity between scenarios. In situations where a knowledge graph contains both the features of scenarios and the manifold connecting all scenarios, the features used to calculate the similarity between scenarios can be established by integrating first order nodes connected to the scenarios, first order weights of those connections, and higher order nodes and weights branching out from there. In various embodiments, traversing the manifold can provide access to the underlying data, by traversing into first and higher-order weights branching out from in the manifold, while also maintaining the efficient traversal of the training data set provided by the manifold.”)

The Examiner interprets that the claimed features are an intended use of the graph and nodes.

In regards to claim 7, Stetson discloses:
7. The computer-implemented method of claim 6, wherein the analysis includes analyzing a subset of liability events that relates to the single variable to approximate a spread of the single variable within the analysis.

(See Yadav, col.3, lines 56-59: “FIG. 1 is a flowchart indicating an exemplary method for detecting and removing outliers from a text corpus based on sensitivity score, consistent with some exemplary embodiments of the present disclosure.”)

(See Yadav, col.6, lines 6-15: “Spherical k-means uses angular distance (cosine similarity) in clustering. By using spherical k-means to cluster a text corpus, the above disclosed method may meet the unique challenge in detecting outliers in a digitized text corpus, that is, different words may be used to indicate the same semantic meaning (the sparsity problem). By using angular distance (cosine similarity) to cluster texts, the proposed method may be better to capture the semantic meaning of the texts without considering the length of the texts.”)

In regards to claim 8,
8. The computer-implemented method of claim 1, wherein the asset is a shipping voyage and the causal timelines includes a route of the shipping voyage.

(See Stetson, para. [0144]: “In a variety of embodiments, the underlying events making up a scenario will be linked to those scenarios via edges in the larger knowledge graph, and can be used for determining the feature set used to calculate similarity between scenarios. In situations where a knowledge graph contains both the features of scenarios and the manifold connecting all scenarios, the features used to calculate the similarity between scenarios can be established by integrating first order nodes connected to the scenarios, first order weights of those connections, and higher order nodes and weights branching out from there. In various embodiments, traversing the manifold can provide access to the underlying data, by traversing into first and higher-order weights branching out from in the manifold, while also maintaining the efficient traversal of the training data set provided by the manifold.”)

The Examiner interprets that the claimed features are an intended use of the graph and nodes.

In regards to claim 9,
9. The computer-implemented method of claim 1, further comprising determining whether or not a liability score of the causal timelines satisfies a pre-determined risk threshold that corresponds to a value of the asset.

(See Stetson, para. [0144]: “In a variety of embodiments, the underlying events making up a scenario will be linked to those scenarios via edges in the larger knowledge graph, and can be used for determining the feature set used to calculate similarity between scenarios. In situations where a knowledge graph contains both the features of scenarios and the manifold connecting all scenarios, the features used to calculate the similarity between scenarios can be established by integrating first order nodes connected to the scenarios, first order weights of those connections, and higher order nodes and weights branching out from there. In various embodiments, traversing the manifold can provide access to the underlying data, by traversing into first and higher-order weights branching out from in the manifold, while also maintaining the efficient traversal of the training data set provided by the manifold.”)

(See Stetson, para. [0158]: “In various embodiments, the structure is a binary tree, however any number of different structures can be used as appropriate to the requirements of specific applications of embodiments of the invention. In a variety of embodiments, if Nf(x) exceeds a preset threshold, and/or the total sum of (Nf(x)>1) exceeds a present threshold, a flag can be set to recalculate f according to the new distribution of x at the next available opportunity. This structure can double as a mechanism for reporting on deviations from expectations, which can be useful for a variety of dimensional queries. Updates to the data structure can then occur to maintain efficiency.”)



In regards to claim 10,
10. The computer-implemented method of claim 9, further comprising providing a recommendation to a user via a user interface in response to the liability score satisfying the pre- determined risk threshold.

(See Stetson, para. [0158]: “In various embodiments, the structure is a binary tree, however any number of different structures can be used as appropriate to the requirements of specific applications of embodiments of the invention. In a variety of embodiments, if Nf(x) exceeds a preset threshold, and/or the total sum of (Nf(x)>1) exceeds a present threshold, a flag can be set to recalculate f according to the new distribution of x at the next available opportunity. This structure can double as a mechanism for reporting on deviations from expectations, which can be useful for a variety of dimensional queries. Updates to the data structure can then occur to maintain efficiency.”)

In regards to claim 11, it is rejected on the same grounds as claim 1.
In regards to claim 12, it is rejected on the same grounds as claim 2.
In regards to claim 13, it is rejected on the same grounds as claim 3.
In regards to claim 14, it is rejected on the same grounds as claim 4.
In regards to claim 15, it is rejected on the same grounds as claim 5.
In regards to claim 16, it is rejected on the same grounds as claims 6 and 7.
In regards to claim 17, it is rejected on the same grounds as claim 8.
In regards to claim 18, it is rejected on the same grounds as claims 9 and 10.
In regards to claim 19, it is rejected on the same grounds as claim 11.
In regards to claim 20, it is rejected on the same grounds as claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,319,080 B2 to Kim et al. (“Kim”, Eff. Filed on Nov. 1, 2018.  Published Jun. 11, 2019).  “Point cloud noise and outlier removal for image-based 3D reconstruction”.  Performs outlier detection and removal, in the context of 3D images.
US 10,713,683 B2 to He et al. (“He”, Eff. Filed on Nov. 1, 2018.  Published Jun. 11, 2019).  “Outlier data detection”. Performs outlier detection and removal, in the context of experimental results used to evaluate an effect of a new feature of an online product on user engagement.
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 2, 2022